DISMISS; and Opinion Filed October 11, 2013.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00169-CR
                                     No. 05-13-00171-CR

                             LESLIE JO ANDERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause Nos. F09-25151-X, F09-71586-X

                              MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Evans

       Appellant, who is representing herself, has filed a motion to dismiss the appeals. The

Court GRANTS the motion and ORDERS that the appeals be DISMISSED and this decision be

certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

130169F.U05